Filing Date: 01/30/2018
Data Continuity: RCE filed on 05/22/2020
Claimed Priority Date: 01/30/2017 (Provisional 62/451,774)
Applicants: Chen et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 05/04/2021.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 05/04/2021, responding to the Office action mailed on 01/04/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1, 2, 4-6, 8-12, 15-17, and 19, with claims 2 and 5 standing withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Response to Amendment

Applicant’s amendments to Claims have overcome the claim rejections under 35 U.S.C. 112 and 35 U.S.C. 103, as previously presented in the Non-Final Office action mailed on 01/04/2021. Accordingly, the previous claim rejections are withdrawn, and 

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 4, 6, 8-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US2008/0067656) in view of Chen et al. (US2016/0099192), in view of Tarui et al. (US2018/0351595), and in further view of Leizerovich et al. (US2007/0023203).

Regarding Claim 1, Leung (see, e.g., Figs. 1-4, 6 and Par. [0025]-[0032]) shows most aspects of the instant invention including a packaged module (e.g., multi-chip module (MCM) 1) comprising:
- a packaging substrate (e.g., supporting substrate 10) having an underside
- a first underside component (e.g., RF chip 13) mounted to the underside of the packaging substrate
- a ball grid array  (e.g., ball grid array (BGA) 3) implemented on the underside of the packaging substrate to accommodate the underside component (e.g., chip 13 is mounted in chip space 32) and to allow the packaged module to be mounted on a circuit board (e.g., motherboard 2), the ball grid array including a pin for passing of a signal (e.g., one of “signal” solder balls 30 of BGA 3 for providing electrical interconnection between the RF module 1 and the system 2), and a plurality of shielding pins arranged to provide electromagnetic isolation between the signal pin and the first underside component (e.g., one or more grounded solder balls 31 provided generally between “signal” solder ball 30 and chip 13, shielding the chip from electrical and EMI interference)
Furthermore, in addition to depicting an arrangement wherein a single chip is mounted on the underside of the packaging substrate and isolated from noise interference, Leung also clearly states that his invention is not limited as such, and that it is generally applicable to arrangements where it is desirable to isolate one or more sensitive electronic or EMI generating components within a layered substrate package e.g., Par. [0026], L. 8-13 and L. 24-26). Additionally, Chen (see, e.g., Figs. 2 and 8; and Par. [0067],[0082]), in the same field of endeavor, teaches a dual-sided package 100 having a single component 104 or a plurality of components 104a/104b mounted to the underside within a volume defined by solder balls 106 of a ball grid array.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a second underside component mounted to the underside of the packaging substrate in the structure of Leung, because having one or a plurality of chips mounted to the underside of a packaging substrate are known in the semiconductor packaging art as alternate arrangements for mounting chips within a volume defined by solder balls of a ball grid array, as suggested by Chen, and implementing a known packaging arrangement for its known use would have been a common sense choice by the skilled artisan. KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
However, Leung in view of Chen is silent about having a plurality of shielding pins to provide electromagnetic isolation between the signal pin and another signal pin of the ball grid array, and to provide electromagnetic isolation between the first underside component and the second underside component.
Tarui (see, e.g., Figs. 3, 4, and 7; and Par. [0075]-[0083]), on the other hand and in the same field of endeavor, teaches having an arrangement of terminals 122a-d, 210 implemented on the underside of a packaging substrate 200, the arrangement including signal terminals 122a-b for transmitting or receiving signals, and sets of shielding ground terminals 210 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a plurality of shielding pins providing electromagnetic isolation between the signal pin and another signal pin of the ball grid array in the structure of Leung in view of Chan, as taught by Tarui, to form structures that shield critical signals from each other.
Furthermore, Leizerovich (see, e.g., Figs. 1-3, and Par. [0018]-[0020]), in the same field of endeavor, teaches having plurality of solder bumps 14 coupled between a ground plane 41 of a top substrate 12 and a ground plane 42 of a bottom substrate 22, and defining a multi-compartment RF shield arrangement 30, to electromagnetically segregate components 26 placed in respective solder-bump-defined cavities. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a plurality of shielding pins providing electromagnetic isolation between the first underside component and the second underside component in the structure of Leung in view of Chan in further view of Tarui, as taught by Leizerovich, to form RF shield compartments and electromagnetically segregate the components from each other.
Regarding Claim 4, Leung (see, e.g., Figs. 1 and 6, and Par. [0030]) shows that the plurality of shielding pins (e.g., 31) are grounding pins of the ball grid array. Therefore, Leung in view of Chan in view of Tarui, and in further view of Leizerovich teaches that each of the plurality of shielding pins is a grounding pin of the ball grid array.
Regarding Claim 6, Leung (see, e.g., Figs. 1 and 6, and Par. [0030]) shows that each of the plurality of shielding pins (e.g., 31) includes a solder ball associated with the 
Regarding Claim 8, Leung (see, e.g., Fig. 1 and Par. [0027]) shows that the first underside component includes a semiconductor die or a surface-mount technology (SMT) device (e.g., RF chip 13). Therefore, Leung in view of Chan in view of Tarui, and in further view of Leizerovich teaches that at least one of the first and second underside components includes a semiconductor die or a surface-mount technology (SMT) device.
Regarding Claim 9, Leung (see, e.g., Fig. 1 and Par. [0027]) shows an upper-side component mounted to an upper side of the packaging substrate (e.g., digital IC chip 11/12 mounted on 10), such that the packaged module is a dual-sided module having the ball grid array.
Regarding Claim 10, Leung (see, e.g., Fig. 1 and Par. [0027]) shows that the first underside component (e.g., RF chip 13) and the upper-side component (e.g., memory chip 11 or logic chip 12) are implemented to be part of a radio-frequency circuit (e.g., RF module 1). Therefore, Leung in view of Chan in view of Tarui, and in further view of Leizerovich teaches that at least one of the first and second underside components and the upper-side component are implemented to be a part of a radio-frequency circuit.
Regarding Claim 11, Leung (see, e.g., Fig. 1 and Par. [0032]) shows an overmold (e.g., epoxy casing 41) implemented on the upper side the packaging substrate. Additionally, Chen (see, e.g., Fig. 5 and Par. [0075]-[0076]) also teaches an e.g., overmold 172) implemented on the upper side the packaging substrate (e.g., packaging substrate 162).
Regarding Claim 12, Chen (see, e.g., Fig. 5 and Par. [0075]-[0076]) teaches a conformal shield layer (e.g., conformal conductive layer 174) implemented to cover an upper surface of the overmold and side walls defined by the overmold and the packaging substrate.
Regarding Claim 15, Leung (see, e.g., Figs. 1-3, 6 and Par. [0025]-[0032]) shows most aspects of the instant invention including a method for manufacturing a packaged module (e.g., multi-chip module (MCM) 1), the method comprising:
- forming or providing a packaging substrate (e.g., supporting substrate 10) having an underside
- arranging a ball grid array (e.g., ball grid array (BGA) 3) on the underside of the packaging substrate to define a first mounting region (e.g., chip space 32 of BGA stand-off space 33)
- mounting a first underside component (e.g., RF chip 13) within the first mounting region, such that the ball grid array allows the packaged module to be mounted on a circuit board (e.g., motherboard 2), and such that the ball grid array includes a signal pin for passing of a signal (e.g., one of solder balls 30 of BGA 3 for providing electrical interconnection between the RF module 1 and the system 2) and a plurality of shielding pins arranged to provide electromagnetic isolation between the signal pin and the first underside component (e.g., one or more grounded solder balls 31 provided generally between “signal” solder ball 30 and chip 13, 
Furthermore, in addition to depicting an arrangement wherein a single chip is mounted on the underside of the packaging substrate and isolated from noise interference, Leung also clearly states that his invention is not limited as such, and that it is generally applicable to arrangements where it is desirable to isolate one or more sensitive electronic or EMI generating components within a layered substrate package (see, e.g., Par. [0026], L. 8-13 and L. 24-26). Additionally, Chen (see, e.g., Figs. 2 and 8; and Par. [0067],[0082]), in the same field of endeavor, teaches a dual-sided package 100 having a single component 104 or a plurality of components 104a/104b mounted to the underside within a volume defined by solder balls 106 of a ball grid array.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a step of mounting a second underside component to the underside of the packaging substrate in the method of Leung, because mounting one or a plurality of chips to the underside of a packaging substrate are known in the semiconductor packaging art as alternate steps for mounting chips within a volume defined by solder balls of a ball grid array, as suggested by Chen, and implementing a known manufacturing step for its known use would have been a common sense choice by the skilled artisan. KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
However, Leung in view of Chen is silent about having a plurality of shielding pins arranged to provide electromagnetic isolation between the signal pin and another signal pin of the ball grid array, and to provide electromagnetic isolation between the first underside component and the second underside component. Also, see comments stated above in Par. 11-14 with regards to Claim 1, as applied to the method of manufacturing a packaged module, which are considered repeated here. Therefore, 


























Claims 16, 17 and 19 are rejected under 35 U.S.C. 103 as unpatentable over Reisner et al. (US2015/0303971) in view of Leung et al. (US2008/0067656) in view of Chen et al. (US2016/0099192) in view of Tarui et al. (US2018/0351595), and in further view of Leizerovich et al. (US2007/0023203).


Regarding Claim 16, Reisner (see, e.g., Fig. 16 and Par. [0086]-[0090]) shows most aspects of the instant invention including a wireless device (e.g., wireless device 400) comprising:
- a circuit board configured to receive a plurality of modules (e.g., circuit board of 400 receiving modules 100, 410, 408…)
- a transceiver (e.g., transceiver 410) implemented on the circuit board
- an antenna in communication with the transceiver and configured to support either or both of transmission and reception of respective signals (e.g., antenna 416 configured to transmit an amplified RF signal)
- a radio-frequency module (e.g., module 100) mounted on the circuit board such that the radio-frequency module is electrically between the transceiver (e.g., 410) and the antenna (e.g., 416)
However, Reisner depicts wireless device 400 as a schematic, and he is silent about the details of the mounting arrangement of module 100 to the circuit board. 
Leung (see, e.g., Figs. 1-3, 6 and Par. [0025]-[0032]), on the other hand and in the field of RF device packaging, teaches having a radio-frequency module (e.g., multi-chip module (MCM) 1) including a first underside component (e.g., RF chip 13) mounted to an underside, the radio-frequency module mounted on a circuit board (e.g., motherboard 2) with a ball grid array (e.g., ball grid array (BGA) 3) between the underside of the radio-frequency module and the circuit board, the ball grid array implemented to accommodate the first underside component, the ball grid array including a signal pin for passing of a signal (e.g., one of solder balls 30 of BGA 3 for providing electrical interconnection between the RF module 1 and the system 2), and a plurality of shielding pins arranged to provide electromagnetic isolation between the signal pin and the first underside component (e.g., one or more grounded solder balls 31 provided generally between “signal” solder ball 30 and chip 13), to shield the chip from electrical and EMI interference caused by nearby digital chips and changing electrical signals.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have the claimed radio-frequency module in the structure of Reisner, as taught by Leung, to shield RF chips from electrical and EMI interference caused by nearby digital chips and changing electrical signals.
Furthermore, in addition to depicting an arrangement wherein a single chip is mounted on the underside of the packaging substrate and isolated from noise interference, Leung also clearly states that his invention is not limited as such, and that it is generally applicable to arrangements where it is desirable to isolate one or more sensitive electronic or EMI generating components within a layered substrate package (see, e.g., Par. [0026], L. 8-13 and L. 24-26). Additionally, Chen (see, e.g., Figs. 2 and 8; and Par. [0067],[0082]), in the same field of endeavor, teaches a dual-sided package 100 having a single component 104 or a plurality of components 104a/104b mounted to the underside within a volume defined by solder balls 106 of a ball grid array.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a second underside component mounted to the underside of the packaging substrate in the structure of Reisner in view of Leung, because having one or a plurality of chips mounted to the underside of a packaging substrate are known in the semiconductor packaging art as alternate arrangements for mounting chips within a volume defined by solder balls of a ball grid array, as suggested by Chen, and implementing a known packaging arrangement for its known use would have been a common sense choice by the skilled artisan. KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
However, Reisner in view of Leung in further view of Chen is silent about having a plurality of shielding pins to provide electromagnetic isolation between the signal pin and another signal pin of the ball grid array, and to provide electromagnetic isolation between the first underside component and the second underside component. Also, see comments stated above in Par. 11-14 with regards to Claim 1, as applied to the wireless 
Regarding Claim 17, Leung (see, e.g., Fig. 1 and Par. [0027]) teaches that the ball grid array (e.g., BGA 3) is part of the radio-frequency module (e.g., MCM 1).
Regarding Claim 19, Leung (see, e.g., Fig. 1 and Par. [0029]) teaches that solder balls 31 are electrically connected to a ground plane 15. Therefore, Reisner in view of Leung in view of Chen in view of Tarui, and in further view of Leizerovich teaches that each of the plurality of shielding pins is a grounding pin of the ball grid array.

Response to Arguments
Applicant’s arguments filed on 05/04/2021 with respect to the claims have been considered but are moot in view of the new grounds of rejection. 

Conclusion




































Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-

Remainder of page intentionally left blank






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814